Title: To James Madison from Frederick Jacob Wichelhausen, 8 April 1801
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 8th. April 1801
					
					I have some time since had the Honor of receiving your esteemed favor of the 4th. Janr., by which I was happy to observe, that my conduct in the affair of F. Schaefer met with entire approbation. A Body of danish Troops having taken Possession of Hamburg & Lubeck & their Territorys, in Consequence of the Intention the northern Powers have to obstruct the Communication of Great Britain with the Continent, a general Apprehension has for some time prevailed here, that this City might experience a like fate & receive a Visit from the Prussians.  Yesterday the Senate here received a Note from the Cabinet at Berlin, stating the Necessity to let several of his Majesty Troops march through this City, in order to occupy the Elbe Weser and Ems for the above purpose; a part of those Troops will pursuant to said Note be quartered in the Territory of Bremen, however as it mentions not a Syllable of occupying the City itself, I sincerely hope, we shall be spared with the Trouble & Disturbance, such an Event would needs be attended with.  Between the Government of Hannover & the Prussian Minister Count Schulenburg, now at Hannover a Convention has been concluded, according to which that Electorate will be taken under the administration of the King of Prussia, its Army, but 6000 Men be dismissed and the whole Country occupied with prussian Troops, for which purpose 24000 Prussians, are already on their March.
					Authentical News has likewise arrived here, of the Death of the Emperour of Russia Paul the first on the 24th. of March occasioned by a fit of Apoplexy, and that his Son Alexander has been already proclaimed Emperour, under the Name of Alexander the first.  With the highest Consideration, I have the Honor to remain Sir! Your most obed. humbl. Servt.
					
						Fredk. Jacob Wichelhausen
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
